OPINION OF THE COURT
Per Curiam.
Respondent Kelechi Bernard Amasike was admitted to the practice of law in the State of New York by the Second Judicial Department on February 25, 1998. At all times relevant to this proceeding, respondent has maintained an office for the practice of law within the First Judicial Department.
By order entered October 26, 2010, this Court immediately suspended respondent from the practice of law pursuant to 22 NYCRR 603.4 (e) (1) (i), (ii) and (iii), due to his failure to cooperate with the Departmental Disciplinary Committee in its investigation of complaints filed against him, his admission under oath that he misused his attorney escrow account, and other uncontested evidence of professional misconduct that threatened the public interest (Matter of Amasike, 78 AD3d 78 [2010]).
The Committee now seeks an order disbarring respondent from the practice of law pursuant to 22 NYCRR 603.4 (g), without further proceedings, on the ground that he has been suspended under 22 NYCRR 603.4 (e) (1) (i) and has not appeared or applied in writing to the Committee or this Court for a hearing or reinstatement for six months from the order of suspension. Although a copy of this motion was served on respondent by first class mail and certified mail, no response has been received.
Inasmuch as six months have elapsed since the date of this Court’s suspension order, and respondent has neither appeared nor applied in writing to the Committee or this Court for a hearing or reinstatement, the Committee’s motion for an order disbarring respondent pursuant to 22 NYCRR 603.4 (g) should be granted (Matter of Fletcher, 70 AD3d 63 [2009]; Matter of Ryans, 46 AD3d 71 [2007]), and respondent’s name stricken from the roll of attorneys in the State of New York.
Respondent disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.
DeGrasse, J.R, Freedman, Richter, Manzanet-Daniels and Román, JJ., concur.
*53Respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.